 
 
IIB 
111th CONGRESS 2d Session 
H. R. 5414 
IN THE SENATE OF THE UNITED STATES 
 
August 2, 2010 
Received 
 
 
August 5, 2010 
Read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
AN ACT 
To provide for the conveyance of a small parcel of National Forest System land in the Francis Marion National Forest in South Carolina, and for other purposes. 
 
 
1.Land conveyance, Francis Marion National Forest, South Carolina 
(a)Conveyance requiredUpon the tender of consideration from the First Baptist Church of Bonneau, 108 West Church Street, Bonneau, South Carolina (in this section referred to as the Bonneau Baptist Church), the Secretary of Agriculture shall sell and quitclaim to Bonneau Baptist Church all right, title, and interest of the United States in and to a parcel of National Forest System land in the Francis Marion National Forest consisting of up to approximately 3 acres, as generally depicted on a map titled, First Baptist Church of Bonneau Cemetery Tract and dated May 6, 2010. The conveyance shall be subject to valid existing rights and the other provisions of this section. 
(b)Consideration 
(1)Cash considerationAs consideration for the conveyance under subsection (a), Bonneau Baptist Church shall pay to the Secretary cash consideration in an amount equal to the market value of the land. 
(2)Market valueThe market value of the land conveyed under subsection (a) shall be determined by an appraisal approved by the Secretary based on appraisal instructions prescribed by the Secretary for a separate lot unconnected with a larger parcel, unencumbered by any permit or restrictive covenant (other than the restriction required by subsection (f)), and otherwise in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions. 
(3)Deposit and use of proceedsThe consideration received by the Secretary under this subsection shall be deposited into the account in the Treasury established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The monies so deposited shall be available to the Secretary, until expended and without further appropriation, for the acquisition of lands and interests in land in the Francis Marion National Forest in South Carolina. 
(c)SurveyThe land to be conveyed under subsection (a) shall be surveyed, and such survey and resulting land description shall be subject to approval by the Secretary. 
(d)CostsThe Secretary shall require the Bonneau Baptist Church to pay all reasonable costs associated with the conveyance under subsection (a), including— 
(1)appraisal; 
(2)survey; 
(3)closing costs, including deed recordation; and 
(4)any administrative and environmental analyses required by law or regulation. 
(e)Treatment of existing Special Use AuthorizationUpon completion of the conveyance under subsection (a), the Special Use Authorization provided to Bonneau Baptist Church for use of the conveyed lands shall be deemed to be terminated. 
(f)Restriction on use of conveyed landThe deed of conveyance for the land conveyed under subsection (a) shall restrict the use of the conveyed land to cemetery purposes. Structures may not be erected on the conveyed land, other than for monumentation or cemetery maintenance facilities. 
(g)Compliance with federal laws and regulationsThe conveyance of the land under subsection (a) is subject to compliance with existing laws and regulations. 
(h)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2.Statutory Pay-As-You-Go languageThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
   Passed the House of Representatives July 30, 2010. Lorraine C. Miller, Clerk.Robert F. Reeves, Deputy Clerk.   
